Case: 16-11667      Document: 00514241290         Page: 1    Date Filed: 11/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                    No. 16-11667                                     FILED
                                  Summary Calendar                           November 17, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
BOB AHMADI, also known as Robert Abraham Kennedy,

                                                 Plaintiff-Appellant

v.

SERGEANT JONES; KATIE WOODS, Tarrant County Assistant District Attorney;
GEORGE V. MACKEY; BRIAN DOWNEY, #327 Lakeside Police Officer; DEPUTY
BROWN; DEPUTY WHITE; DEPUTY TYLER; DEPUTY MARTINEZ; DEPUTY
SANCHEZ; DOCTOR TEA; DETECTIVE MENDOZA,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CV-730


Before BENAVIDES, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
       Bob Ahmadi, Texas prisoner # 624218, also known as Robert Abraham
Kennedy, filed a civil rights complaint under 42 U.S.C. § 1983, alleging that he
suffered numerous constitutional violations while detained at a jail facility in
Tarrant County. The district court dismissed the complaint as frivolous and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 16-11667   Document: 00514241290   Page: 2   Date Filed: 11/17/2017


                                 No. 16-11667

for failure to state a claim, reasoning that some defendants could not be liable
under § 1983 and that other claims were untimely or barred by Heck v.
Humphrey, 512 U.S. 477, 486-87 (1994).
        On appeal, Ahmadi attempts to raise new claims against defendants not
named in his superseding First Amended Complaint. We do not consider these
because they are made for the first time on appeal. See Leverette v. Louisville
Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999). Ahmadi fails to preserve some
of his other claims by failing to brief them. See Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993). He fails to challenge the district court’s ruling that
defendant Katie Woods was acting as a prosecutor and is absolutely immune
from suit. See Imbler v. Pachtman, 424 U.S. 409, 427-31 (1976) (setting forth
the doctrine of prosecutorial immunity); see also Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (noting that when an
appellant fails to identify any error in the district court’s analysis, it is the
same as if the appellant had not appealed that issue). Similarly, Ahmadi fails
to contest the ruling that claims against defendant Jones are untimely and
that claims against defendant detective Mendoza are barred by Heck because
they necessarily impugn the validity of the criminal conviction for which
Ahmadi is imprisoned. See Heck, 512 U.S. at 486-87; Brinkmann, 813 F.2d at
748.
        The judgment is AFFIRMED.




                                       2